Opinion filed September 27, 2018




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00212-CR
                                   ___________

                 GERALD DON GATEWOOD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 06-3674


                     MEMORANDUM OPINION
      Appellant, Gerald Don Gatewood, has filed a pro se notice of appeal in this
cause. We dismiss the appeal.
      In 2007, Appellant was convicted of felony driving while intoxicated and
sentenced to confinement for a term of fifty years. Appellant has recently filed a
notice of appeal that relates to an application for writ of habeas corpus and a motion
to set aside the indictment and vacate the judgment. 1 See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015). We notified Appellant by letter that it did not appear
to this court that we had jurisdiction over this appeal. We requested that Appellant
respond and show grounds to continue the appeal. Appellant has filed a response
but has not shown grounds upon which this appeal may be continued.
        The substance of the relief sought by Appellant in this appeal is postconviction
relief from a final felony conviction—relief for which the habeas corpus procedure
set out in Article 11.07 of the Code of Criminal Procedure provides the exclusive
remedy. See id. Article 11.07 vests complete jurisdiction for such relief in the Texas
Court of Criminal Appeals. Id. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App.
1995); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). We have no
jurisdiction to entertain this appeal.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


September 27, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.2
Willson, J., not participating.


        1
         We note that the Court of Criminal Appeals dismissed Appellant’s application for writ of habeas
corpus, without a written order, on September 5, 2018.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2